Title: From Benjamin Franklin to John Barry, 9 March 1782
From: Franklin, Benjamin
To: Barry, John


Sir,
Passy, March 9. 1782
I have just received yours of the 29th. past and am sorry you do not think proper to go to Brest and take in some of the Goods, as I apprehend they are much wanted and that you will be blamed. The Account of Sundry Frenchmen which you mention as inclosed, was omitted and I have not received it. With this you will receive my Dispatches, and I wish you a prosperous Voyage, being with much Esteem, Sir, &c. &c.
Hble. John Barry Esqe.
